Cook, J.,
concurring. The dissent in this case focuses on the absence of an explicit right to “reject” in R.C. 3311.24. While the word “reject” is not used, the statute allows rejection by permitting a vote on whether to accept.
The statute conditions the completion of the transfer of school territory on the passing of an acceptance resolution by a majority vote of the receiving district’s school board members. By requiring such- a vote to complete the transfer, the General Assembly no doubt envisioned that a school board member could cast a vote against the resolution. To hold otherwise would invoke a concept of statutorily mandating an affirmative vote, a concept that runs contrary to the foremost of our democratic ideals.
With board members invoking their right to vote either “yea” or “nay,” the board of education of the receiving district might not have the votes to pass a resolution accepting the transfer. If the resolution is not passed by a majority vote, the transfer cannot be completed.
The parties to this appeal have not argued that there is any distinction between the effects of a transfer being “rejected” versus “not completed.” Since a *595receiving board of education cannot be obliged to vote for a resolution accepting a transfer under R.C. 3311.24, it may, therefore, reject the transfer.
Wright, J., concurs in the foregoing concurring opinion.